UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1156



GERARD J. FALONI,

                                              Plaintiff - Appellant,

          versus


LOUIS J. FREEH, Director, National Federal
Bureau of Investigation; JIM EDGAR, Governor
of Illinois; TOM CARPER, Mayor of Macomb,
Illinois; WILLIAM JEFFERSON CLINTON, President
of the United States,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
94-L)


Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerard J. Faloni, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerard J. Faloni appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Faloni v. Freeh, No. CA-99-94-L (D. Md.

Jan. 21, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order was signed on January
19, 1999, and was stamp dated on January 20, 1999, the district
court’s records show that it was entered on the docket sheet on
January 21, 1999. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2